Name: 93/235/ECSC: Decision of the representatives of the Governments of the Member States meeting within the Council of 26 April 1993 concerning trade between the European Coal and Steel Community and the Federal Republic of Yugoslavia (Serbia and Montenegro)
 Type: Decision
 Subject Matter: European construction;  political framework;  cooperation policy;  international affairs;  political geography;  international trade
 Date Published: 1993-04-28

 Avis juridique important|41993D023593/235/ECSC: Decision of the representatives of the Governments of the Member States meeting within the Council of 26 April 1993 concerning trade between the European Coal and Steel Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) Official Journal L 102 , 28/04/1993 P. 0017 - 0019 Finnish special edition: Chapter 11 Volume 37 P. 0066 Swedish special edition: Chapter 11 Volume 37 P. 0066 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL of 26 April 1993 concerning trade between the European Coal and Steel Community and the Federal Republic of Yugoslavia (Serbia and Montenegro)(93/235/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas the Community and its Member States have decided to recognize the independence of the Republic of Bosnia-Herzegovina as of 7 April 1992; Whereas this Republic has become a Member of the United Nations as of 23 May 1992; Whereas the prolonged direct and indirect activities of the Federal Republic of Yugoslavia (Serbia and Montenegro) in, and with regard to, the Republic of Bosnia-Herzegovina are the main cause for the dramatic developments in the Republic of Bosnia-Herzegovina; Whereas a continuation of these activities will lead to further unacceptable loss of human life and material damage and to a further breach of international peace and security in the region; Whereas the United Nations Security Council has expressed, repeatedly, its serious concern about the rapid and violent deterioration of the situation in the Republic of Bosnia-Herzegovina; Whereas the President of the Republic of Bosnia-Herzegovina has asked the international community to assist his country against the intervention of the Federal Republic of Yugoslavia (Serbia and Montenegro) in the internal affairs of the Republic of Bosnia-Herzegovina; Whereas the Bosnian Serb party has hitherto not accepted, in full, the peace plan of the International Conference on the Former Yugoslavia in spite of appeals by the Security Council; Whereas the Community and its Member States, meeting within the framework of political cooperation, have decided that measures have to be taken to dissuade the Federal Republic of Yugoslavia (Serbia and Montenegro) from further violating the integrity and security of the Republic of Bosnia-Herzegovina and to induce the Bosnian Serb party to cooperate in the restoration of peace in the said Republic; Whereas further violations of the existing embargo on the Federal Republic of Yugoslavia (Serbia and Montenegro) in particular by the transit through this Republic and by activities carried out between this Republic and the Serb-controlled areas of Bosnia-Herzegovina and the United Nations Protected Areas in the Republic of Croatia have to be prevented; Whereas the United Nations Security Council, acting pursuant to Chapter VII of the Charter of the United Nations, has adopted Resolution 820 (1993), in order to strengthen the embargo of the Federal Republic of Yugoslavia (Serbia and Montenegro) decided upon in Resolutions 713 (1991), 752 (1992) and 787 (1992); Whereas, under these conditions, the Community has to strengthen the embargo of the Federal Republic of Yugoslavia (Serbia and Montenegro) as established by Decisions 92/285/ECSC (1) and 92/470/ECSC (2); Whereas the Community and its Member States have agreed to have recourse to a Community instrument, inter alia in order to ensure a uniform implementation throughout the Community of certain of these measures; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 As from 26 April 1993, the following shall be prohibited: (a) the introduction, into the territory of the Community, of all commodities and products covered by the ECSC Treaty originating in, coming from or transiting through, the Federal Republic of Yugoslavia (Serbia and Montenegro); (b) the export to, or the transit through, the Federal Republic of Yugoslavia (Serbia and Montenegro) of all commodities and products originating in, coming from, or transiting through the Community; (c) the entry into the territorial sea of the Federal Republic of Yugoslavia (Serbia and Montenegro) by all commercial traffic; (d) any activity the object or effect of which is, directly or indirectly, to promote the transactions mentioned under (a), (b) or (c). Article 2 The prohibitions of Article 1 shall not apply to: (a) the export or transit through the Community to the Federal Republic of Yugoslavia (Serbia and Montenegro) of essential humanitarian supplies, which are approved on a case-by-case basis under its 'no objection` procedure by the Committee established pursuant to Resolution 724 (1991) of the United Nations Security Council; (b) the introduction into the territory of the Community of commodities and products which originate in, or come from, the Federal Republic of Yugoslavia (Serbia and Montenegro) and which were exported from this Republic before 31 May 1992 or which were entered legally for transit through this Republic before 26 April 1993; (c) transits through the territory of the Federal Republic of Yugoslavia (Serbia and Montenegro) which are authorized by the Committee referred to under (a) and provided that, in case of transit on the Danube, each vessel involved is subjected to effective monitoring while passing along the Danube between Vidin/Calafat and Mohacs; (d) the entering by commercial maritime traffic of the territorial sea of the Federal Republic of Yugoslavia (Serbia and Montenegro) which is authorized on a case-by-case basis by the aforementioned Committee or which constitutes a case of force majeure; (e) any activity the object or effect of which is, directly or indirectly, to promote the activities mentioned under this Article; Article 3 As from 26 April 1993, the following shall be prohibited: (a) the introduction into the territory of the Community of all commodities and products originating in, coming from, or having transited through, the United Nations Protected Areas in the Republic of Croatia and those areas of the Republic of Bosnia-Herzegovina under the control of Bosnian Serb forces; (b) the export to, or transit through, the aforementioned areas, of all commodities and products originating in, coming from, or transiting through, the Community; unless properly authorized by the Government of the Republic of Bosnia-Herzegovina or the Government of the Republic of Croatia respectively. Article 4 The prohibition imposed by Article 3 shall not apply to the export to, import from, or transit through, the said areas, of essential humanitarian supplies, including medical supplies and foodstuffs distributed by international humanitarian agencies. Article 5 The following activities shall be subject to prior authorization to be issued by the competent authorities of the Member States: (a) exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) of commodities and products for essential humanitarian supplies in accordance with Article 2 (a); (b) transits in accordance with Articles 2 and 3; (c) the exports to, and imports from, the United Nations Protected Areas in the Republic of Croatia and those areas of the Republic of Bosnia-Herzegovina under the control of Bosnian Serb forces in accordance with Article 3. Article 6 Article 1 shall apply notwithstanding any rights or obligations conferred or imposed by any international agreement or any contract entered into or any licence granted before 31 May 1992. Article 7 The provisions of Articles 1, 3, 5 and 6 do not apply to the activities related to Unprofor, the conference on Yugoslavia or the European Community Monitor Mission. Article 8 All vessels, freight vehicles, rolling stock and aircraft in which a majority of controlling interest is held by a person or undertaking in, or operating from, the Federal Republic of Yugoslavia (Serbia and Montenegro) shall be impounded by the competent authorities of the Member States. Expenses of impounding vessels, freight vehicles, rolling stock and aircraft may be charged to their owners. Article 9 All vessels, freight vehicles, rolling stock, aircraft and cargoes suspected of having violated, or being in violation of, Decision 92/285/ECSC or this Decision shall be detained by the competent authorities of the Member States pending investigations. Article 10 Each Member State shall determine the sanctions to be imposed where the provisions of this Decision are infringed. Where it has been ascertained that vessels, freight vehicles, rolling stock, aircraft and cargoes have been in violation of this Decision, they may be forfeited to the Member State, the competent authorities of which have impounded or detained them. Article 11 This Decision shall apply within the territory of the Community, including its air space and in any aircraft or vessel under the jurisdiction of a Member State, and to any person elsewhere who is a national of a Member State and any body elsewhere which is incorporated or constituted under the law of a Member State. Article 12 Decision 92/285/ECSC and Decision 92/470/ECSC are hereby repealed. Article 13 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. Done at Luxembourg, 26 April 1993. The President B. WESTH